Citation Nr: 0910185	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-36 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for acne keloids of the posterior scalp prior to 
September 9, 2008.  

2.  Entitlement to an evaluation in excess of 30 percent for 
acne keloids of the posterior scalp from September 9, 2008.  

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from August 1981 to December 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Wilmington, 
Delaware regional office (RO) and the Philadelphia, 
Pennsylvania RO of the Department of Veterans Affairs (VA).  
Wilmington currently has jurisdiction of this appeal.

In May 2006, the Veteran testified at a personal hearing 
before a Decision Review Officer at the Philadelphia RO.  A 
transcript of that hearing has been associated with the 
claims folder.  

These issues were previously before the Board in March 2008, 
when they were remanded for additional development.  The 
requested development has been completed, and the appeal has 
been returned to the Board for further review.  

Subsequent to the March 2008 remand, the RO increased the 
evaluation for the veteran's acne keloids of the posterior 
scalp to 30 percent.  The effective date for this increase 
was not from the original grant of service connection, but 
from September 9, 2008.  A veteran is generally presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, this appeal remains before the 
Board, and has been characterized as described on the first 
page of the decision. 




FINDINGS OF FACT

1.  It is as likely as not that the Veteran's acne keloids 
have been productive of two characteristics of disfigurement 
from the initial date of service connection on December 20, 
2002.  

2.  The Veteran's acne keloids are not currently productive 
of more than three of the characteristics of disfigurement.  

3.  The evidence demonstrates that the Veteran has at worse 
level IV hearing in the right ear and level I hearing in the 
left. 


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for an initial 30 percent evaluation for 
acne keloids of the posterior scalp have been met from 
December 20, 2002; the criteria for an evaluation in excess 
of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.118, Code 7800 (2008).  

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 
4.85, 4.86, Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, the Board notes that this is an appeal of the 
rating assigned after the initial grant of service connection 
for the veteran's disability.  VCAA notice was provided in a 
May 2003 letter prior to the initial rating action.  This 
letter told the veteran what evidence was needed to 
substantiate his claims for service connection for bilateral 
hearing loss and a skin disability.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with his 
authorization VA would obtain private medical records on his 
behalf or he could submit the records.

The Veteran was also provided with the notice pertaining to 
the assignment of effective dates and disability evaluations 
required by Dingess in February 2008, and with the notice for 
increased rating claims required by Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) in a May 2008 letter.  Although this 
portion of the notice was not provided until after the 
initial rating action, the Board finds that remand for 
additional action is not required.  In Dingess v. Nicholson, 
the Court held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, [VCAA] notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, 
any difficulties with the timing of the Veteran's VCAA 
notification are harmless error, and the Board may proceed 
with consideration of his claim.  

VA has also complied with its VCAA duties to assist the 
Veteran with the development of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b).  The Veteran was afforded 
necessary examinations with regard to all claims on appeal, 
and all pertinent evidence has been obtained.  He also 
appeared at a May 2006 hearing.  There is no indication that 
there are any pertinent outstanding medical records that must 
be obtained, and the Board may proceed with its review of the 
veteran's appeal.  

Increased Evaluations

The Veteran argues that the initial evaluations assigned to 
his bilateral hearing loss and acne keloids of the scalp are 
insufficient to reflect the impairment they produce.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

The Board notes that these issues involve the Veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
Veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the Veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Acne Keloids

Entitlement to service connection for acne keloids was 
established in a March 2004 rating decision.  This decision 
assigned a zero percent evaluation for the disability, 
effective from December 20, 2002.  This evaluation was 
increased to 10 percent by a March 2007 rating decision, also 
effective from December 30, 2002.  A December 2008 rating 
decision increased the evaluation to 30 percent, effective 
from September 9, 2008.  

The Board notes that the regulation and rating code used for 
the evaluation of the veteran's acne keloids has recently 
changed effective from October 23, 2008.  See 73 FR 54708 
(September 23, 2008), to be codified at 38 C.F.R. § 4.118, 
Code 7800.  

The Veteran's disability was considered under both the new 
and old criteria by the December 2008 rating decision, and he 
was provided with notice regarding the new criteria in a 
December 2008 supplemental statement of the case.  

However, the latest set of criteria is not applicable here, 
as the new regulation specifically states that it applies 
only to claims filed on or after the effective date.  See 
Final Rule, 73 FR 54708 (September 23, 2008).  There is no 
indication that the Veteran has asked for review under the 
new criteria.  Finally, it should be noted that the actual 
rating criteria described below are the same under the new 
version as the old version.  The change for this particular 
rating code consists of the addition of two notes, neither of 
which is applicable in this case.  

Under the version of 38 C.F.R. § 4.118, Code 7800 in effect 
prior to October 23, 2008, disfigurement of the head, face, 
or neck with one characteristic of disfigurement warrants a 
10 percent evaluation.  Disfigurement of the head, face, or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement warrants a 30 percent 
evaluation.

Disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of disfigurement 
warrants a 50 percent evaluation.  Disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of three features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement warrants an 80 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

The eight characteristics of disfigurement are: scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo- or hyper- 
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  Id. at Note (1) (2008). 

The evidence includes the report of a VA examination 
conducted in March 2003.  The Veteran requested to see a 
dermatologist because of a lesion on the back of his scalp.  
On examination, the primary care physician noted that the 
Veteran's scalp was thickened with a dark lesion on the 
posterior aspect of the scalp at the occipital area.  

A December 2003 VA dermatology outpatient note states that 
the veteran had one large hyperpigmented plaque on the left 
neck with trace white scale.  There were scarred papules on 
the posterior neck in a horizontal line.  The assessment was 
acne keloidalis nuchae.  

The Veteran was afforded a VA examination of the skin in 
March 2004.  He gave a history of developing bumps over the 
back of his neck after receiving his military haircut.  
Treatment had included steroid shots and creams without 
significant improvement.  On examination, there were several 
raised areas involving the posterior aspect of the scalp at 
the occipital area.  The lesions were hyperpigmented.  There 
was no evidence of pussy discharge or erythematous changes 
involving the lesions.  No tenderness was noted on palpation.  
The lesions were in a straight line along the nape of the 
neck.  The diagnoses included scarred papules of the 
posterior neck, and keloid.  

VA treatment records from March 2006 note that the Veteran 
had occasional drainage from his scalp at night.  He was last 
treated by injection in September 2005.  On examination, the 
Veteran had hyperpigmented nodules of the occipital scalp.  
There was no drainage, but the Veteran was positive for 
excoriation.  He was to continue his current treatment.  May 
2006 records show the presence of a hyperpigmented plaque of 
the occipital scalp.  The veteran was given a different 
ointment to try on what was described as a large keloid 
plaque.  

July 2006 VA treatment records state that the Veteran had a 
history of receiving intralesional injections for his keloid 
scar of the posterior scalp, with no effect.  Examination 
revealed linear scar of approximately 8 centimeters by 0.2 
centimeters by 0.3 centimeters horizontally across the 
occipital scalp.  

A March 2007 examination noted that the Veteran had a history 
of treatment by multiple dermatologists with poor response to 
intralesional kenalog/occlusive steroids.  The scar again 
measured scar of approximately 8 centimeters by 0.2 
centimeters by 0.3 centimeters.  

December 2007 VA treatment records show that the posterior of 
the Veteran's neck had hyperpigmented nodules and papules.  
He had firm hyperpigmented plaque of the posterior scalp, 
without redness or discharge.  The same symptoms were noted 
in March 2008.  

The Veteran was afforded a VA examination of the skin in 
September 2008.  The claims folder was reviewed, and he was 
noted to have a history of a keloid on the back of his head.  
It was thickened and itched intermittently.  Once or twice a 
year it would bleed.  He had been advised to have a revision 
of the scar.  On examination, the scar was four and three 
quarter inches by one inch in width.  The scar had thickened.  
It was adherent to deeper tissue and elevated above the skin.  
He did not require immunosuppressive agents but he did use a 
corticosteroid cream every day.  The diagnostic impression 
included keloid.  Color photographs were included with the 
report and considered in the evaluation of this disability. 

The Board finds that entitlement to a 30 percent evaluation 
from the original date of service connection on December 20, 
2002 is warranted.  A 30 percent evaluation is merited when 
there are two or three of the characteristics of 
disfigurement present.  38 C.F.R. § 4.118, Code 7800.  

The earliest evidence has consistently shown that the 
Veteran's scar is located on the back of his neck and that it 
is elevated.  The September 2008 VA examination states that 
the scar is adherent to the deeper tissue.  Although this was 
the first examination to comment on the presence or absence 
of adherence, the Board notes that the Veteran's keloid has 
been present since his discharge from service.  The Board 
finds that it is as likely as not that adherence was present 
in December 2002.  Therefore, the Veteran would have had two 
of the eight characteristics of disfigurement present from 
the date of his initial evaluation, which merits a 30 percent 
evaluation for the entire period.  

The Board has considered entitlement to an evaluation in 
excess of 30 percent, but this is not demonstrated by the 
evidence.  The Veteran does not have any gross distortion or 
asymmetry of his nose, chin, forehead, eyes, ears, or cheeks 
due to his disability.  Either four or five of the 
characteristics of disfigurement would merit a 50 percent 
evaluation.  In addition to the two noted above, the most 
recent examination shows that the Veteran's keloid is now one 
inch in width, which meets the criteria for a third 
characteristic of disfigurement.  However, as for the 
remaining five characteristics of disfigurement, the 
Veteran's scar is four and three quarters inches in length, 
which is shorter than the five required for another 
characteristic.  The other four characteristics all require 
an area exceeding six square inches.  The September 2008 
examination found that the affected area measures four and 
three quarter square inches.  Therefore, he does not meet the 
criteria for another characteristic of disfigurement, and the 
30 percent evaluation is continued.  

In reaching this decision, the Board has considered the 
applicability of other rating codes for the skin found at 
38 C.F.R. § 4.118.  However, these codes either do not 
provide a basis for an evaluation in excess of 30 percent, or 
do not apply to the Veteran's disability.  The Board has also 
considered entitlement to an increased evaluation on an 
extraschedular basis, but application of extraschedular 
provisions is not warranted in this case.  38 C.F.R. 
§ 3.321(b) (2008).  There is no objective evidence that the 
veteran's service connected disability presents such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Hearing Loss

The Veteran contends that the evaluation for his hearing loss 
is inadequate.  He argues that this disability is likely to 
become worse. 

Under the regulation and rating codes for the evaluation of 
hearing loss, an examination for hearing impairment must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test. Examinations are to be conducted 
without the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four. 38 C.F.R. § 4.85.  In order to receive a 10 
percent evaluation or higher, the better ear must be at level 
III or higher, while at the same time the poorer ear must be 
at level IV or higher.  See 38 C.F.R. § 4.86, Table VII.

For special cases, when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  When the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately. 38 C.F.R. § 4.86.

The Veteran was afforded a VA audiology examination in 
September 2003.  The right ear had pure tone thresholds of 
55, 45, 45, and 50 decibels at 1000, 2000, 3000, and 4000 
Hertz, respectively.  The left ear had pure tone thresholds 
of 35, 35, 50 and 60 decibels at these same frequencies.  The 
average threshold for the right ear was 49 and for the left 
ear was 45.  The Veteran had 100 percent speech recognition 
for each ear.  This translates to level I hearing for each 
ear which, when applied to 38 C.F.R. § 4.85, Table VII, 
equates to continuation of the zero percent evaluation.  

A February 2004 private audiology examination is also of 
record.  However, the examination report does not contain a 
pure tone threshold at 3000 Hertz for either ear.  
Furthermore, although this report contains speech 
discrimination scores, it is unclear as to whether this was 
conducted under the Maryland CNC, as is required.  It is 
therefore unusable in the evaluation of the Veteran's 
hearing.  However, it should be noted that the examiner 
described the Veteran's hearing loss as mild sensorineural 
hearing loss with excellent word recognition bilaterally.  
Additionally the audiometric studies are similar to those on 
the prior VA examination.

The Veteran underwent an additional VA audiology examination 
in July 2006.  The right ear had pure tone thresholds of 60, 
50, 50, and 50 decibels at 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The left ear had pure tone thresholds of 40, 
45, 45, and 55 decibels at these same frequencies.  The 
average threshold for the right ear was 53 and for the left 
ear was 46.  The Veteran had 80 percent speech recognition 
for the right ear and 96 percent for the left ear.  This 
translates to level IV hearing for the right ear and level I 
for the left ear which, when applied to 38 C.F.R. § 4.85, 
Table VII, also equates to the zero percent evaluation.  

September 2007 audiology notes state that the Veteran had 100 
percent speech recognition in each ear.  The examiner noted 
that the Veteran's hearing loss had not worsened since July 
2006.  However, the puretone thresholds were not reported, so 
the Veteran's hearing levels cannot be calculated based on 
this entry.  

Therefore, the Board must conclude that the evidence does not 
support entitlement to a 10 percent evaluation for the 
Veteran's bilateral hearing loss.  The criteria for a 10 
percent evaluation were not met on either the September 2003 
or the July 2006 examinations.  At worse, he had level IV 
hearing in his right ear and level I hearing in the left, 
which is still evaluated as zero percent disabling.  The 
Veteran also does not meet the criteria for exceptional 
hearing loss.  The Board has considered the Veteran's 
contentions, but the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  It is clear that the 
only possible evaluation for the Veteran's hearing loss is 
zero percent.  




	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an initial evaluation of 30 percent, but no 
more, for acne keloids of the posterior scalp is granted, 
prior to September 9, 2008, subject to the laws and 
regulations governing the award of monetary benefits.  

Entitlement to an evaluation in excess of 30 percent for acne 
keloids of the posterior scalp is denied. 

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


